Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150641                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 150641
                                                                    COA: 309334
                                                                    Bay CC: 11-010364-FC
  PATRICIA MILISSA KREINER,
            Defendant-Appellee.

  ____________________________________/

          On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for
  further consideration. Defendant was charged with first-degree criminal sexual conduct,
  MCL 750.520b(1)(a) (sexual penetration of a victim under 13 years of age). Pursuant to
  the terms of a proposed plea agreement, she would have pleaded guilty as charged in
  exchange for a sentence agreement for a ten-year minimum sentence. Defendant rejected
  the plea offer, but following a post-conviction Ginther hearing, see People v Ginther, 390
  Mich 436 (1973), the trial court ruled that defendant’s decision to reject the offer was the
  result of ineffective assistance on the part of her trial counsel and ordered the prosecutor
  to re-offer the plea. However, MCL 750.520b(2)(b) provides that the statutorily
  authorized punishment for the offense to which defendant is to plead guilty under the
  proposed plea agreement is “imprisonment for life or any term of years, but not less than
  25 years.” Therefore, the plea agreement calls for a sentence that the trial court is
  without authority to impose. Given this, on remand, we DIRECT the Court of Appeals to
  address the appropriate remedy, if any, for defendant under the circumstances of this
  case. See Lafler v Cooper, __ US __; 132 S Ct 1376; 182 L Ed 2d 398 (2012).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
           a0520
                                                                               Clerk